686 So. 2d 16 (1996)
Kenneth RIDDLE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-01638.
District Court of Appeal of Florida, Second District.
June 26, 1996.
PER CURIAM.
Kenneth Riddle challenges the denial of his motion to correct illegal sentence brought under Florida Rule of Criminal Procedure 3.800(a), alleging he is entitled to credit for time spent in the county jail pursuant to section 921.161, Florida Statutes (1995). The trial court denied the motion attaching the clerk of the court's notes of the pronouncement of Riddle's sentence to community control and the Sheriff's Certificate. The Clerk's notes establish that the court ordered Riddle to remain in jail until a bed could be provided for him at a drug treatment center. However, the Sheriff's Certificate indicates Riddle was immediately released from custody as of that date. Due to the discrepancy in the documents attached to the trial court's order we reverse and remand for the court to consider whether or not Riddle remained in jail following his sentencing while awaiting space in a drug treatment program.
On remand, should the trial court again deny the motion, it must attach portions of the record which refute Riddle's claim. See Becton v. State, 668 So. 2d 1107 (Fla. 2d DCA 1996).
Reversed and remanded.
DANAHY, A.C.J., and BLUE and QUINCE, JJ., concur.